DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1, 4-12 and 15-20 are allowed.

The following is an examiner’s statement of reasons for allowance: The closes prior art, Bozchalui et al. (2013/0226637) discloses calculating probability distribution models considering EV’s arrival and departure times and electricity demand (Par.9 and 18) (Fig.3); Anderson et al. (2015/0317589) discloses generating forecast information, energy usage and vehicle recharge schedules (Par.2), using Gaussian mixture models (Par.14); and Hakim et al. (2008/0281663) discloses use of a statistical method using historical arrival and departure to determine energy availability (Par.85), do not teach alone or in combination:

“the adaptive EV charging platform is configured to control charging of EV’s based upon the plurality of EV charging parameters collected from at least one EVSE, and wherein the EV charging parameters include an underlying distribution of EV arrival time, session duration, and energy delivered using Gaussian mixture models (GMMs)”, in combination with all the other elements as 

“learn an underlying distribution of EV arrival time, session duration, and energy delivered using Gaussian mixture models (GMMs)”, in combination with all the other elements as recited in independent claim 12. Claims 15-20 depend from claim 12 and are allowed for the same reasons as indicated above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHALI ALEJANDRA TORRES RUIZ whose telephone number is (571)270-1262.  The examiner can normally be reached on M-F 10:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHALI A TORRES RUIZ/Examiner, Art Unit 2859      


/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        February 17, 2022